



Exhibit 10.63




2019 PROGRESSIVE CAPITAL
MANAGEMENT ANNUAL INCENTIVE PLAN




1.
The Plan. The Progressive Corporation and its subsidiaries (collectively
"Progressive" or the “Company”) have adopted the 2019 Progressive Capital
Management Annual Incentive Plan (the “Plan”) as part of their compensation
program for the Company’s investment professionals for the Company’s 2019 fiscal
year (the “Plan year”). The Plan is performance-based, is not a form of
commission compensation, and is administered under the direction of the
Compensation Committee of the Board of Directors of The Progressive Corporation
(the “Compensation Committee” or “Committee”). Payment under the Plan, if any,
is based on Company performance as defined by the Plan, not individual employee
performance. References in this Plan to the Company’s portfolio mean the
respective portfolios of the Company’s subsidiaries and affiliates that are
actively managed by Progressive Capital Management Corp., (“PCM”) and references
in this Plan to the Company’s investment results mean the investment results of
those portfolios only.



The Company’s investment professionals invest the funds of the Company in
accordance with investment guidelines approved from time to time by the
Investment and Capital Committee of the Board of Directors. Those guidelines
address such matters as minimum average credit quality and the duration of the
portfolio, as well as limitations on the extent to which the portfolio can be
concentrated in individual issuers. Compliance with the guidelines is routinely
monitored and variations therefrom must be reported to, and approved by, the
Investment and Capital Committee.


2.
Participants. Progressive employees who are assigned primarily to the Company’s
capital management function, including the Company’s Chief Investment Officer
(“CIO”), are eligible to be selected for participation in the Plan. Eligible
employees in addition to the CIO will be selected by the CIO in consultation
with the Chief Executive Officer (“CEO”) or Chief Human Resource Officer
(“CHRO”) (the “Designated Executives”) to participate in the Plan. Participants
may also participate in other Gainsharing, bonus or incentive compensation plans
maintained by Progressive, if so determined by the Designated Executives (or in
the case of the CIO or any other executive officer, by the Compensation
Committee). Other eligible employees of the Company may be selected for
participation in the Plan for or at any time during the Plan year by the
Designated Executives. In such cases, the Designated Executives will determine
the new participant’s Target Percentage (described below) and other terms of
participation (except with respect to the CIO or any other executive officer, as
to whom all determinations must be made by the Committee). Throughout this Plan,
references to “executive officers” refer to executive officers of The
Progressive Corporation within the meaning of any Securities and Exchange
Commission (“SEC”) or New York Stock Exchange rule applicable to the Company.



3.    Annual Incentive Payment Determination.


A.
Annual Incentive Payment. Each participant may earn an annual cash bonus (the
“Annual Incentive Payment”), subject to the terms of this Plan. The amount of
the Annual Incentive Payment earned by any participant will be determined by
application of the following formula:



Annual Incentive Payment = Paid Eligible Earnings x Target Percentage x
Performance Factor





--------------------------------------------------------------------------------









B.
Paid Eligible Earnings. Paid Eligible Earnings for the Plan year shall mean and
include the following: regular, Earned Time Benefit pay (including Protected
ETB-PSL but excluding the payout of unused Earned Time Benefit pay at
termination), sick pay, holiday pay, funeral pay, military make-up pay, overtime
pay, shift differential, and retroactive payments of any of the foregoing items,
in each case received by the participant during the Plan year for work or
services performed as an officer or employee of Progressive.


For purposes of the Plan, and notwithstanding the foregoing, Paid Eligible
Earnings shall exclude all other types of compensation, including, without
limitation: any short-term or long-term disability payments made to the
participant; the earnings replacement component of any worker's compensation
benefit or award; any amounts paid pursuant to a judgment in, or settlement
related to, any action, suit or proceeding, whether in law or equity, to any
extent arising from or relating to a participant’s employment with the Company,
or work or services performed for or on behalf of the Company; any amount paid
under a separation allowance (or severance) plan; any bonus (including PCM Bonus
Plan bonus or PCM Annual Incentive Plan payment), Gainsharing or other incentive
compensation award (whether denominated, or payable, in cash or equity),
including, without limitation, payments from any discretionary cash fund; any
dividend payments or dividend equivalent amounts; any unused Earned Time
Benefit; and any other payment required by applicable law to be paid to a
participant by the Company and intended to replace all or any portion of wages
or earnings during a period of unemployment, whether due to illness, disability
or otherwise (including, but not limited to, payments made pursuant to any
statute, rule or regulation of a governmental authority relating to leave on
account of maternity, paternity, parental status or responsibility, or
sickness).


C.    Target Percentage. The Target Percentages for participants in the Plan
shall be determined by or under the direction of the Committee, but will not
exceed 125% for any participant. Target Percentages may vary among Plan
participants and may be changed from year to year by or under the direction of
the Designated Executives (or in the case of the CIO or any other executive
officer, by the Compensation Committee).


D.
Performance Factor. The Performance Factor will be determined by the Committee
after the expiration of the Plan year based on the performance of the Company’s
fixed-income investment portfolio (the “Fixed-Income Portfolio” or “Portfolio”),
and such other factors and information relating to the performance of the
Company’s investment professionals as the Committee shall determine.



First, an indicated performance factor will be determined based on the fully
taxable equivalent total return of the Fixed-Income Portfolio, in comparison to
the total returns of the group of comparable investment firms identified by the
Independent Data Source (the “Investment Benchmark”), over the one- and
three-year periods ending on December 31 of the Plan year, as described below.
For purposes of this Agreement, the “Independent Data Source” shall be a third
party independent data source determined by the Committee. After the end of the
Plan year, the Independent Data Source will determine the firms that are
included in the Investment Benchmark in accordance with the criteria specified
on Exhibit I hereto. The Independent Data Source will also provide to the
Company the monthly total return data for each of the Investment Benchmark firms
for the three-year period ending on December 31 of the Plan year.





--------------------------------------------------------------------------------







Investment results for the Fixed-Income Portfolio will be marked to market,
including 50% of the benefit of any state premium tax abatements for municipal
securities held in the Portfolio that are realized by the Company during the
Plan year, in order to calculate the Portfolio’s fully taxable equivalent total
return for the one-year (2019) and three-year period (2017-2019) periods, in
each case compounded on a monthly basis. The investment performance achieved by
the Fixed-Income Portfolio for the one- and three-year periods (each, a
“comparison period”) will then be compared against the total returns of the
firms included in the Investment Benchmark for the same periods, also compounded
on a monthly basis, as determined by the Company from the monthly performance
data supplied by the Independent Data Source for each firm in the Investment
Benchmark, to determine, for each comparison period, where the Fixed Income
Portfolio’s performance falls on a percentile basis when compared to the firms
in the Investment Benchmark, as further described on Exhibit II (“Performance
Ranking”).


The Portfolio’s Performance Ranking will be used to determine a performance
score of between 0 and 2.0 for each comparison period, based on the following
schedule:


Comparison
Period
Score = 0
Rank at or below
Score = 1.0
Rank equal to
Score = 2.0
Rank at or above
One year
15th Percentile
50th Percentile
85th Percentile
Three year
25th Percentile
50th Percentile
75th Percentile

  
A Performance Ranking between the values identified in the schedule will be
interpolated on a straight-line basis to generate the applicable performance
score, as further described on Exhibit II. Once these performance scores are
determined, an overall indicated performance factor will be determined by
averaging the performance scores for the one- and three-year comparison periods.
 
The overall indicated performance factor will be reported to the Compensation
Committee after the expiration of the Plan year, together with such supporting
documentation as the Committee may require. The Committee may consider such
additional information as it deems necessary or appropriate in its discretion.
Such information may include, without limitation:
•
the primary investment factors that are responsible for favorable or unfavorable
results relative to the peer group, such as the Company’s duration and yield
curve position and the extent of its exposure to sectors of the fixed-income
markets, including corporate bonds, residential mortgage-backed securities,
commercial mortgage-backed securities, other asset-backed securities, government
bonds, preferred stocks and non-investment-grade bonds;

•
the Company’s holdings within each sector relative to the general market
composition of each sector;

•
the extent to which material investment decisions may have been driven by
Company strategic or capital considerations; and

•
the impact on investment results of significant portfolio cash flows driven by
Company operations, strategic decisions or capital transactions.



In addition, the Committee may choose to consult with others, including, without
limitation, management, the Board’s Investment and Capital Committee, other
Board members, and outside compensation and investment professionals, in
evaluating the performance of the





--------------------------------------------------------------------------------





Company’s investment professionals for the year. The Committee will then
determine the Performance Factor, which may vary among participants; provided
that under no circumstances may the Performance Factor for any participant
exceed 2.0 for the year.
    
E.     In the event that the Independent Data Source (or its successor or
assigns) discontinues providing the data that is necessary to make the
calculations required by this Plan, or modifies the information in such a way as
to render the comparisons required by this Plan to be not meaningful, in the
Committee’s sole judgment, the determinations required above shall be made using
investment return data for comparable firms satisfying the criteria set forth on
Exhibit I as may be available from another recognized provider of investment
industry data as the Committee may approve in its sole discretion.


F.     Notwithstanding any other provision of this Plan, the Fixed Income
Portfolio shall not include any portfolio managed by, or any investment made at
the direction of, any business unit or area other than PCM.
        
4.
Payment Procedures; Deferral. The Annual Incentive Payments will be determined
and paid to Plan participants as soon as practicable after the Performance
Factor has been determined by the Committee, but no later than March 15th of the
year immediately following the Plan year.



Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan ("Deferral Plan") may elect to
defer all or any portion of his or her Annual Incentive Payment otherwise
payable under this Plan, subject to and in accordance with the terms of the
Deferral Plan. If a Plan participant has made such an election under the
Deferral Plan, then to the extent of such election, the Annual Incentive Payment
will, instead of being paid to such participant as described in the immediately
preceding paragraph, be credited to such participant’s account under the
Deferral Plan in accordance with the terms of the Deferral Plan.


5.
Qualification Date; Leave of Absence; Withholding. Unless otherwise determined
by the Committee, and except as otherwise expressly provided herein, in order to
be entitled to receive an Annual Incentive Payment for the Plan year, the
participant must be an active officer or regular employee of Progressive on
November 30 of the Plan year (“Qualification Date”). An individual who (i) is
hired on or after December 1 of any Plan year, or (ii) whose employment
terminates for any reason prior to the Qualification Date is not entitled to an
Annual Incentive Payment for that Plan year. Annual Incentive Payments are not
earned until paid.



Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended (or equivalent state or local law), the American
with Disabilities Act of 1991, as amended (or equivalent state or local law),
personal leave approved by the Company, military leave or short- or long-term
disability (provided that, in the case of a long-term disability, the
participant is still an employee of the Company) on the Qualification Date
relating to the Plan year will be entitled to receive an Annual Incentive
Payment for the Plan year based on the Paid Eligible Earnings received by the
participant during the Plan year.


Progressive shall have the right to deduct from any Annual Gainsharing Payment,
prior to payment, the amount of any taxes required to be withheld by any
federal, state, local or foreign government with respect to such payments.


6.
Other Plans. Participants may be selected to participate in this Plan and in one
or more other incentive plans offered by the Company. In the case of the CIO or
any other executive officer, all






--------------------------------------------------------------------------------





determinations with respect to such incentive plans and the executive’s
participation therein shall be made by the Compensation Committee. In all other
cases, the Designated Executives shall have full authority to determine the
incentive plan or plans in which any employee shall participate during the Plan
year and the weighting factor (if any) that will apply to each such plan.


7.
Non-Transferability. Annual Incentive Payments shall be payable only to the
participant or, in the event of the participant’s death, to the participant’s
estate. The right to any Annual Incentive Payment hereunder may not be sold,
transferred, assigned or encumbered, voluntarily or involuntarily, other than by
will or the laws of descent or distribution. Nothing herein shall prevent any
participant's interest hereunder from being subject to involuntary attachment,
levy or other legal process.



8.
Administration. The Plan will be administered by or under the direction of the
Committee. The Committee will have the authority to adopt, alter, amend, modify
and repeal such rules, guidelines, procedures and practices governing the Plan
as it, from time to time, in its sole discretion deems advisable.



The Committee will have full authority to determine the manner in which the Plan
will operate, to interpret the provisions of the Plan and to make all
determinations thereunder. All such interpretations and determinations will be
final and binding on Progressive, all Plan participants, their estates and
beneficiaries and all other parties. No such interpretation or determination may
be relied on as a precedent for any similar action or decision. No member of the
Committee shall incur any liability for any action taken or omitted, or any
determination made, in good faith with respect to the Plan.


Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions hereof, waive any of the requirements specified herein and make
determinations hereunder and to establish, approve, change or modify Investment
Benchmarks, Performance Targets and Target Percentages) may be exercised by the
Designated Officers. If one or more of the Designated Officers is unavailable or
unable to participate, or if such position is vacant, the Chief Financial
Officer may act instead of such officer.


Notwithstanding anything in this Plan to the contrary: (a) all determinations
made under this Plan with respect to the CIO or any other individual deemed to
be an executive officer of the Company must be made only by the Compensation
Committee; and (b) only the Committee may make the determination of the
Performance Factor required by Section 3.D. above.


9.
Miscellaneous.



A.
Recoupment. Progressive shall have the right to recoup any Annual Incentive
Payment (or an appropriate portion thereof, as hereinafter provided) with
respect to any Plan year paid to a participant hereunder who was an executive
officer of Progressive at any time during such Plan year, if: (i) the Annual
Incentive Payment was calculated by reference to the achievement during such
Plan year of certain financial or operating results (which includes, for
purposes hereof, the performance of the Fixed-Income Portfolio); (ii) such
financial or operating results were incorrect and were subsequently the subject
of a restatement by Progressive within three (3) years after the date on which
such Annual Incentive Payment was paid to the participant; and (iii) the Annual
Incentive Payment would have been paid, in whole or in part, to the participant
if the restated financial or operating results had been known at the time the
payment was made. Such recoupment right shall be available to Progressive
whether or not the participant in question was at fault or responsible in any
way in causing such restatement. In such circumstances, Progressive will have
the right to recover from each such participant for such Plan year, and each
such participant will refund to Progressive promptly upon demand, the amount by
which the Annual Incentive Payment paid to such participant for the Plan year in
question exceeded the payment that would have been






--------------------------------------------------------------------------------





made if the Annual Incentive Payment had been calculated by reference to the
restated results, without interest; provided, however, that Progressive will not
seek to recover such amounts from any participant who was not an executive
officer at any time during the Plan year unless the amount due would exceed the
lesser of five percent (5%) of the Annual Incentive Payment previously paid or
twenty-thousand dollars ($20,000). Such recovery, at the Committee’s discretion,
may be made by lump sum payment, installment payments, credits against future
Annual Incentive Payments, annual gainsharing payments or other bonus payments,
credits against any other compensation, or other appropriate mechanism.
References in this paragraph to payments and amounts paid shall be deemed to
include amounts deposited in the Deferral Plan as a result of an election by the
participant.


B.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer at any time during such Plan year engaged in fraud
or other misconduct (as determined by the Committee or the Board, in their
respective sole discretion) resulting, in whole or in part, in a restatement of
the financial or operating results used hereunder to determine the Annual
Incentive Payments for a specific Plan year, Progressive will further have the
right to recover from such participant, and the participant will refund to
Progressive upon demand, an amount equal to the entire Annual Incentive Payment
paid to such participant for such Plan year plus interest at the rate of eight
percent (8%) per annum or, if lower, the highest rate permitted by law,
calculated from the date that such bonus was paid to the participant.
Progressive shall further have the right to recover from such participant
Progressive’s costs and expenses incurred in connection with recovering such
Annual Incentive Payment from the participant and enforcing its rights under
this subsection B., including, without limitation, reasonable attorneys’ fees.
There shall be no time limit on the Company’s right to recover such amounts
under this subsection B., except as otherwise provided by applicable law.
References in this paragraph to payments and amounts paid shall be deemed to
include amounts deposited into the Deferral Plan as a result of an election by
the participant.



C.
Compliance with Law and Exchange Requirements. The Annual Incentive Payments
determined and paid pursuant to the Plan shall be subject to all applicable laws
and regulations. Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Plan, if the SEC adopts final rules under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act that
require, as a condition to the Company’s continued listing on a national
securities exchange (“Exchange”), that the Company develop and implement a
policy requiring the recovery of erroneously awarded compensation, and such
regulations are applicable to a participant awarded an Annual Incentive Payment
pursuant to the Plan, then the Annual Incentive Payment paid to such participant
(and any payment made to such participant pursuant to a similar plan) shall be
subject to recoupment by the Company pursuant to the terms of the rules of the
SEC and any applicable Exchange and any policy of the Company adopted in
response to such rules. References in this paragraph to payments and amounts
paid shall be deemed to include amounts deposited into the Deferral Plan as a
result of an election by the participant.






--------------------------------------------------------------------------------







D.
Rights Not Exclusive. The rights contained in the foregoing subsections A.
through C. shall be in addition to, and shall not limit, any other rights or
remedies that the Company may have under any applicable law or regulation.
Nothing contained in subsections A. through C. shall be deemed to limit any
additional legal or equitable rights or remedies the Company may have under
applicable law with respect to any participant who may have caused or
contributed to the Company's need to restate its financial results. If any of
the provisions of subsections A. through C., or any part thereof, are held to be
unenforceable, the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.



10.
Termination; Amendments. The Plan may be suspended, terminated, amended or
revised, in whole or in part, at any time and from time to time by the
Committee, in its sole discretion.



11.
Unfunded Obligations. The Plan will be unfunded and all payments due under the
Plan will be made from Progressive's general assets.



12.
No Employment Rights. Nothing in the Plan, and no action hereunder, shall be
construed as conferring upon any person the right to remain a participant in the
Plan or to remain employed by Progressive, nor shall the Plan limit
Progressive's right to discipline or discharge any of its officers or employees
or change any of their job titles, duties, authority or compensation, at any
time and without assigning a reason therefor.



13.
Set-off Rights. Progressive shall have the unrestricted right to set off against
or recover out of any Annual Incentive Payment or other sums owed to any
participant under the Plan any amounts owed by such participant (including
pursuant to Section 9) to Progressive.



14,
Misconduct. No participant shall have the right to receive any Annual Incentive
Payment if, prior to such payment being made, participant’s employment is
terminated as a result of any action or inaction that, under Progressive’s
employment practices or policies as then in effect, constitutes grounds for
immediate termination of employment, as determined by Progressive (or, in the
case of an executive officer, the Committee) in its sole discretion. In
addition, no participant who is an executive officer shall have the right to
receive any Annual Incentive Payment if, prior to such payment being made,
participant’s employment is terminated by Progressive for Cause, or if there
occurs any action or inaction that constitutes grounds for termination for Cause
or otherwise constitutes grounds for immediate termination of employment under
the Company’s employment practices or policies as then in effect, as determined
by the Committee in its sole discretion. For purposes of this Section 14, Cause
shall mean a felony conviction of a participant or the failure of a participant
to contest prosecution for a felony; a participant’s willful misconduct or
dishonesty, any of which, in the judgment of the Committee, is harmful to the
business or reputation of Progressive; or any material violation (in the
judgment of the Committee) of any of the provisions of the Company’s Code of
Business Conduct and Ethics or the Chief Executive Officer/Senior Financial
Officer’s Code of Ethics (if applicable to the participant), or any
confidentiality agreement, non-solicitation agreement, non-competition agreement
or other agreement between the participant and Progressive.



15.
Employees Subject to Foreign Jurisdictions. To the extent the Committee deems it
necessary, appropriate or desirable to comply with foreign law or practice or
taxation and to further the purposes of the Plan, the Committee may, without
amending the Plan, exclude any employee not temporarily or permanently residing
in the United States from participating in the Plan or establish rules
applicable






--------------------------------------------------------------------------------





to Annual Gainsharing Payments to participants who are foreign nationals or
foreign residents, are employed outside the United States, or both, including
rules that differ from those set forth in this Plan.


16.
Section 409A. Payments under the Plan are intended to be exempt from
Section 409A because no legally binding right to any Annual Incentive Payment
arises until the payment date, and, in the alternative, because any payment is a
short term deferral under Section 409A; the Plan shall be administered and
interpreted accordingly. Notwithstanding any provision of the Plan to the
contrary, if the Committee determines that any payment under the Plan may
constitute deferred compensation subject to Section 409A, the Committee may take
any actions necessary to preserve the intended tax treatment of the benefits
provided with respect to such payment. Any benefit under the Plan that is
subject to Section 409A because deferred pursuant to the terms of the Deferral
Plan shall be paid according to the terms of such plan.





17.
Prior Plans. This Plan supersedes all prior plans, agreements, understandings
and arrangements regarding bonuses or other cash incentive compensation payable
or due to any participant from Progressive with respect to the performance of
Progressive’s investment portfolio. Without limiting the generality of the
foregoing, this Plan supersedes and replaces the 2018 Progressive Capital
Management Annual Incentive Plan (the "Prior Plan”), which is and shall be
deemed to have terminated on the last day of the Company’s 2018 fiscal year (the
"Prior Plan Termination Date"); provided, however, that (a) any bonuses or other
sums earned and payable under the Prior Plan with respect to any Plan year ended
on or prior to the Prior Plan Termination Date shall be unaffected by such
termination and shall be paid to the appropriate participants when and as
provided thereunder, and (b) any provisions regarding recoupment of payments
from executive officers and the administrative and interpretive authority of the
Committee and the Designated Officers under the Prior Plan shall survive such
termination.



18.
Effective Date. This Plan is adopted, and is effective, as of the first day of
the Company’s 2019 fiscal year and will be effective for the 2019 Plan year
(which coincides with Progressive’s 2019 fiscal year, except that investment
returns are calculated on a calendar year basis).



19.
Governing Law. This Plan shall be governed by, and interpreted and construed in
accordance with, the laws of the State of Ohio applicable to contracts made and
performed wholly within such state by residents thereof.






--------------------------------------------------------------------------------







EXHIBIT I




INVESTMENT BENCHMARK CRITERIA




After the end of the Plan year, the Independent Data Source will determine the
firms comprising the Investment Benchmark for the Plan year from its records and
will supply to the Company the monthly total returns and any other relevant data
for each of those firms for the three-year period ending on December 31 of the
Plan year.


A firm will be included in the Investment Benchmark if the Independent Data
Source is able to determine from its records that:


    
1.
The firm has provided monthly data regarding its holdings and investment return,
as necessary to determine or calculate such firm’s monthly total return, and to
evaluate such firm’s compliance with each of the criteria set forth below, for
the entire three-year period ending on December 31 of the Plan year; and



2.
At all times during the three-year period ending on December 31 of the Plan
year, the information provided by the firm shows, or the Independent Data Source
is able to calculate, that such firm’s investment portfolio satisfies each of
the following criteria:



Duration:             Effective Duration between 1.5 years and 5.0 years
Credit Quality Average         = A, or = AA, or = AAA, or = AAA+
Convexity (%)             >= -1
Sector Allocation:         U.S. High Yield Corporate Debt <= 10%
Sector Allocation:         Mortgages <= 60%
Sector Allocation:         U.S. Investment Grade Corporate Debt <= 60%
Sector Allocation:         CMBS <= 60%
Sector Allocation:         ABS <= 60%
Sector Allocation:         Emerging Markets Debt <= 5%




3.
The Company will have no discretion to alter the Investment Benchmark list after
it is finalized by the Independent Data Source.






--------------------------------------------------------------------------------





EXHIBIT II




DETERMINATION OF PERFORMANCE RANKING AND PERFORMANCE SCORES


Once all the total returns are calculated, the data is sorted in descending
order from highest to lowest total return. From here, the process to compute the
Performance Factor is as follows (this Exhibit shows the procedures and related
calculations for the 1-year comparison period required by the Plan; the
calculations for the 3-year comparison period would follow the same procedures,
except that necessary adjustments would be made to determine the top and bottom
25% levels and the performance score variances between those levels):


INTERPOLATED VALUES FOR SETTING TOP AND BOTTOM 15% LEVELS
The top 15% and bottom 15% total return rankings are computed based on the total
number of firms in the Investment Benchmark, excluding the PCM Fixed-Income
Portfolio return. For example, if there were 279 participants, the return
required to earn a 2.0 portfolio performance factor would be determined by
interpolating between the forty-first and forty-second firm’s returns, since 15%
of 279 = 41.85. The same procedure would be used to determine the 0.0 portfolio
performance factor.


The total returns, computed by Investment Accounting, for the interpolated
positions are calculated as follows (continuing to use an example of 279 survey
firms):


Interpolated Value = Firm 41 return - ((Firm 41 Return - Firm 42 Return)*0.85)
Firm 41 = 18.35%
Firm 42 = 18.23%


Firm 41.85 (Interpolated Value) = 18.35% - ((18.35%-18.23%)*0.85) = 18.25%.


In this case, the PCM Performance Factor will equal 2.0 if its total return
equals the interpolated value for Firm 41.85 of 18.25%. A similar calculation is
then used to determine the bottom 15% group and interpolated value for a 0.0
performance score.


Once the two groups are computed, top and bottom 15%, the remainder of the
performance scores are calculated as follows:


Performance score variance = (2.00) / Number of positions from first participant
after the top 15% ranking to the 1st participant in the bottom 15% ranking. In
the case of 279 participants, the number of positions to divide the 2.00
performance factors by would be 198.


The calculation for the performance score variance from 2.00 - 0.00 would be:


2.00 / 198 = .010101 per position for 279 firms


In the case of a tie in total returns between firms, each firm will have the
same performance score, one step under the next higher position. The next lowest
position would then be stepped down by a factor based on the number of
participants who tie. In the case of a tie between two firms, the step down will
be twice the performance score variance to maintain the proper stepping to the
0.00 performance score level.


Example: If firms 42 and 43 each had the same total return in the 279 firm
example, then firms 42 and 43 would each have a Performance Factor of 1.989899,
which is 2.00 - .0010101. The number 44





--------------------------------------------------------------------------------





position in this example would have a performance score of 1.969697, which is
the required step down from 42 to 44.


In addition, if the returns are tied between the interpolated value set for the
2.00 performance score and any position below the 2.00 level, those lower
positions will also be set to a 2.00 performance score. The step down factor in
the performance score will work similarly as noted in the example above. For the
last 15% group, all firms with total returns equaling the last interpolated
total return value would have the same performance score as the last
interpolated value (.0101012), and all others in the last 15% group would have a
0.00 Portfolio Performance Factor.


Once all the performance scores have been created, from 2.00 to 0.00, PCM’s
return is compared to the rankings to determine its Performance Factor. If the
PCM return is not in the top or bottom 15% and does not match the return of any
participant, then PCM’s Performance Factor is an interpolated value between the
firms with the next highest and next lowest returns.


The interpolation computation for the Performance Factor based on PCM’s return
is as follows:


Performance score of firm below PCM return + (PCM’s Return - Return below PCM) /
(Return above PCM - Return below PCM) * (Performance score of firm above PCM
-Performance score of firm below PCM)


Assuming the following data, using the 279 firm example:


Firm
Performance score
Total return
Firm above PCM
.90
13.61
PCM
 
13.39
Firm below PCM
.89
13.34



The calculation of PCM’s Performance Factor is:


0.89 + (13.39-13.34) / (13.61-13.34) * (0.90-0.89) = 0.89
    
The final performance score is rounded to the nearest one-hundredth, if
necessary.







